DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B directed to claims 1-15 in the reply filed on 06 May 2022 is acknowledged.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06 May 2022.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: in FIG. 2, the reference numeral “218” representing ‘Learned Sub-Cost Weights’ does not appear to be mentioned in the Specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because in FIG. 8, on the left-hand side of the drawing, it appears that Applicant intended both instances of the word “BREAKING” to read --BRAKING--.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
in Paragraph [0047], on line 6, it appears Applicant intended “vehicle 105” to read --vehicle 102--;
in Paragraph [0049], on lines 2-3, it appears Applicant intended “vehicle 105” to read --vehicle 102--;
in Paragraph [0049], on line 10, it appears Applicant intended “vehicle computing system 100” to read --vehicle computing system 110--;
in Paragraph [0049], on line 14, it appears Applicant intended “vehicle 105” to read --vehicle 102--;
in Paragraph [0049], on line 15, it appears Applicant intended “vehicle 105” to read --vehicle 102--;
in Paragraph [0058], on line 1, it appears Applicant intended “vehicle computing system 100” to read --vehicle computing system 110--;
in Paragraph [0067], line 8, it appears Applicant intended “a trajectory illustrated at 256” to read --a trajectory illustrated at 258--;
in Paragraph [0067], line 10, it appears Applicant intended “truck 254” to read --truck 256--;
in Paragraph [0067], line 11, it appears Applicant intended “a trajectory illustrated at 258” to read -- a trajectory illustrated at 260--; 
in Paragraph [0069], on lines 6-7, it appears Applicant intended “vehicle computing system 100” to read --vehicle computing system 110--;
in Paragraph [0081], lines 2-3, it appears Applicant intended “In accordance with example, embodiments,” to read --In accordance with example embodiments,-- or --In accordance with exemplary embodiments,-- (or the like);
in Paragraph [0087], line 9, it appears Applicant intended “weigh function” to read --weight function--.  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  
on line 23, it appears Applicant intended “behavioral planning data” to read --the behavioral planning data-- because antecedent basis for this term has been previously established in line 11 of the claim; and
on line 27, it appears Applicant intended “target trajectory data” to read --the target trajectory data-- because antecedent basis for this term has been previously established in line 14 of the claim.  
Appropriate correction is required.
Claim 7 is objected to because of the following informalities: on line 3, it appears Applicant intended “optimizes target trajectories” to read --optimizes the target trajectories-- because antecedent basis for this term has been previously established.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities: on line 2, it appears Applicant intended “indicative at least one” to read --indicative of at least one--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Fan et al. (U.S. Publication No. 2019/0086925 A1).

Regarding Claim 1:
Fan discloses an autonomous vehicle (autonomous vehicle 101 - see at least: Fan, Paragraph [0027]), comprising: 
a plurality of sensors (sensor system 115) configured to generate one or more outputs based at least in part on an environment external to the autonomous vehicle (see at least: Fan, Paragraphs [0031]-[0032]); 
one or more processors (see at least: Fan, Paragraphs [0041], [0063], [0102]); and 
one or more non-transitory computer-readable media that store (see at least: Fan, Paragraphs [0041], [0063], [0102]): 
a machine-learned motion planning system (perception and planning system 110) comprising one or more machine-learned models configured to generate target trajectories for the autonomous vehicle (see at least: Fan, Paragraphs [0023], [0039]-[0040]), the machine-learned motion planning system comprising: 
a behavioral planning stage (at least routing module 307, smoothing module 308, and decision module 304) configured to receive situational data based at least in part on the one or more outputs of the plurality of sensors and to generate behavioral planning data based at least in part on the situational data and a unified cost function (see at least: Fan, Paragraphs [0059]-[0060], [0066]; wherein the set of cost functions 315 having costs associated with curvature of a route path, a distance from the autonomous vehicle to obstacle, and a distance of the autonomous vehicle to the reference line corresponds to the claimed unified cost function); and 
a trajectory planning stage (planning module 305) configured to receive the behavioral planning data from the behavioral planning stage and to generate target trajectory data for the autonomous vehicle based at least in part on the behavioral planning data and the unified cost function (see at least: Fan, Paragraphs [0061]-[0062], [0071]); and 
instructions that are executable by the one or more processors to cause the one or more processors to perform operations, the operations comprising: 
obtaining the situational data associated with the environment external to the autonomous vehicle (see at least: Fan, Paragraph [0043]): 
generating, using the behavioral planning stage of the machine-learned motion planning system, behavioral planning data indicative of at least one behavioral planning decision based at least in part on the situational data and the unified cost function (see at least: Fan, Paragraphs [0047], [0059]-[0060], [0066]); and 
generating, using the trajectory planning stage of the machine-learned motion planning system, target trajectory data indicative of at least one target trajectory based at least in part on the behavioral planning data and the unified cost function (see at least: Fan, Paragraphs [0061]-[0062], [0071]).

Regarding Claim 2:
Fan discloses the autonomous vehicle of claim 1, wherein: the behavioral planning stage uses the unified cost function to select a particular behavior given a plurality of candidate behaviors and the trajectory planning stage uses the unified cost function to select a particular trajectory given a plurality of candidate trajectories (see at least: Fan, Paragraphs [0046]-[0047], [0059]-[0062], [0065]-[0066], [0068], [0071]).

Regarding Claim 3:
Fan discloses the autonomous vehicle of claim 2, wherein: the plurality of candidate behaviors respectively include a driving-path to which the autonomous vehicle should converge and follow (see at least: Fan, Paragraphs [0046], [0059], [0065]-[0066]).

Regarding Claim 4:
Fan discloses the autonomous vehicle of claim 3, wherein: 
the behavioral planning stage represents target trajectories in terms of the driving-path of a corresponding candidate behavior (see at least: Fan, Paragraphs [0046], [0059], [0065]-[0066]); 
the behavioral planning stage generates longitudinal trajectories that are parameterized by time (see at least: Fan, Paragraphs [0053]-[0055], [0073]-[0074]); and 
the behavioral planning stage generates, from the longitudinal trajectories, lateral trajectories that are parameterized by a longitudinal distance (see at least: Fan, Paragraph [0059]).

Regarding Claim 5:
Fan discloses the autonomous vehicle of any of claim 4, wherein: 
the unified cost function comprises a plurality of sub-costs respectively corresponding to a different one of a plurality of trajectory attributes (see at least: Fan, Paragraph [0059]); and 
at least one of the plurality of sub-costs is determined based on the corresponding candidate behavior (see at least: Fan, Paragraph [0066]).

Regarding Claim 6:
Fan discloses the autonomous vehicle of claim 1, wherein: 
the behavioral planning stage includes a coarse-level parameterization for trajectory generation (see at least: Fan, Paragraphs [0059]-[0060]); and 
the trajectory planning stage includes a fine-level parameterization where target trajectories are modeled as a function of vehicle control variables (see at least: Fan, Paragraphs [0049], [0061]-[0062]).

Regarding Claim 7:
Fan discloses the autonomous vehicle of claim 1, wherein: the trajectory planning stage initializes the target trajectories based at least in part on an output of the behavioral planning stage and optimizes target trajectories through a continuous optimization solver (see at least: Fan, Paragraphs [0061]-[0062], [0068]-[0069]).

Regarding Claim 8:
Fan discloses the autonomous vehicle of claim 1, wherein: the situational data comprises at least one of perception data or prediction data (see at least: Fan, Paragraphs [0043]-[0045]).

Regarding Claim 9:
Fan discloses the autonomous vehicle of claim 1, wherein the situational data comprises at least one of data indicative at least one desired route, data indicative of at least one object detection, data indicative of a least one object state, data indicative of an autonomous vehicle state, or map data (see at least: Fan, Paragraphs [0042]-[0045]).

Regarding Claim 10:
Fan discloses the autonomous vehicle of claim 1 wherein: the behavioral planning stage and the trajectory planning stage of the machine-learned motion planning system are jointly trained with a common objective (see at least: Fan, Paragraphs [0039], [0059], [0061]; wherein the behavioral planning stage and the trajectory planning stage are jointly trained to utilize the same set of cost functions with a common objective of identifying a lowest cost option at each of the aforementioned stages).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 2019/0086925 A1) as applied to claim 1 above, and further in view of Palanisamy et al. (U.S. Publication No. 2020/0033869 A1).

Regarding Claim 11:
Fan discloses the autonomous vehicle of claim 1, wherein: the behavioral planning stage and the trajectory planning stage of the machine-learned motion planning system are jointly trained using machine learning (see at least: Fan, Paragraphs [0039], [0059], [0061], and the discussion of claim 10 above), but does not appear explicit that the aforementioned stages are jointly trained using a combined loss function.  Palanisamy teaches a technique for using machine learning to train a system for an autonomous vehicle to determine vehicle trajectories and speed profiles for controlling the autonomous vehicle, wherein the training uses a loss function (see at least: Palanisamy, Paragraphs [0116]-[0117]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the aforementioned teaching of Palanisamy in the invention of Fan such that a loss function was used as part of the machine learning for training the perception and planning system of Fan.  One would have been motivated to do so because it would have ensured that the perception and planning system correctly generated paths and trajectories in real time by certifying that the outputs of the perception and planning system matched target values (e.g., how a human driver would respond in the same or similar situation) (see at least: Palanisamy, Paragraphs [0016]-[0017]).  


Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Similarly, Claims 13-15 are objected as being dependent upon a rejected base claim, but would be allowable by virtue of their dependency on claim 12.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not appear to teach nor render obvious the subject matter recited in claims 1 and 11 of the present application in that the behavioral planning stage and the trajectory planning stage of the machine- learned motion planning system are jointly trained using a combined loss function, wherein the combined loss function comprises a max-margin loss component associated with the behavioral planning stage and an imitation learning loss component associated with the trajectory planning stage (emphasis added).  For example, nothing in the prior art of record would teach nor render obvious modifying the invention of at least Fan et al. (US 2019/0086925 A1), as applied in the Office Action above, such that a combined loss function that is used to jointly train the behavioral planning stage and the trajectory planning comprised a max-margin loss component associated with the behavioral planning stage and an imitation learning loss component associated with the trajectory planning stage.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sadat et al. (‘Jointly Learnable Behavior and Trajectory Planning for Self-Driving Vehicles’) teaches the subject matter recited in at least claims 1-15 of the present application, and was made publicly available prior to the effective filing date of the present application.  However, Sadat et al. names the same inventor or joint inventors as the present application, and was not publicly disclosed more than 1 year before the effective filing date of the present application. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925. The examiner can normally be reached M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nadeem Odeh/Primary Examiner, Art Unit 3669